Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (3,669,218).
Consider Claim 1, Hall discloses a transportable personal elevation device for attaching to a movable substrate which is a vehicle or trailer bed, said elevation device comprising: a platform assembly including a platform (20)and a platform support member (36) supporting the platform thereon, a connector assembly for operatively connecting the platform assembly to the bed, the connector assembly comprising a pivot pin (34) and a mounting structure (28); wherein the connector assembly is configured and arranged such that when the personal elevation device is attached to the substrate, the personal elevation device can be pivotally moved about the pivot pin between a storage position and an outwardly extending position.
Consider Claim 2, Hall discloses all the limitations of the claimed invention, as described above, and further discloses a latch assembly (42) for temporarily fixing a position of the device.
Consider Claim 3, Hall discloses all the limitations of the claimed invention, as described above, and further discloses a post (26) which is attached to a side of the platform assembly to permit grasping by a user.
Consider Claim 4, Hall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the connector assembly is configured to attach the elevation device to a pocket (aperture for 28) at an edge portion of the vehicle (10) or trailer bed.
Consider Claim 5, Hall discloses a stair structure for attaching to an underside of a vehicle or trailer bed, said stair structure comprising: an upper platform (36); a connector assembly (24) for connecting the upper platform to the bed, the connector assembly comprising a pivot pin (34) and a mounting structure (28); a pair of spaced apart side supports (16, 18) operatively attached to an underside of the platform and extending downwardly therefrom at an angle; a plurality of spaced-apart step members (20, 22) extending between the side supports and oriented substantially parallel to one another; and a latch assembly (42) for temporarily locking a position of the stair assembly; wherein the connector assembly is configured and arranged such that when the stair structure is attached to the bed, it can be pivotally moved about the pivot pin, which extends along a substantially vertical axis, between a storage position below the vehicle or trailer bed, and a deployed position which extends outwardly from an edge of the vehicle or trailer bed.
Consider Claim 6, Hall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the step members (20, 22) and side supports (16, 18) cooperate to define a ladder subassembly which is pivotally connected to the upper platform (36) to permit compact storage of the structure in the storage position thereof.
Consider Claim 7, Hall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the connector assembly is configured to attach the elevation device to a pocket (aperture for 28) at an edge portion of the vehicle (10) or trailer bed.
Consider Claim 8, Hall discloses a kit of components for use in constructing a stair structure for attaching to an underside of a vehicle or trailer bed, said kit comprising: an upper platform (36); a connector assembly (24) for connecting the upper platform to the bed (10), the connector assembly comprising a pivot pin (34) and a mounting structure (28); a pair of spaced apart side supports (16, 18) configured to be operatively attached to the platform (36) and to extend downwardly therefrom at an angle; a plurality of spaced-apart step members (20, 22) extending between the side supports and oriented substantially parallel to one another; and a latch assembly (42) for temporarily locking a position of the stair assembly; wherein the connector assembly is configured and arranged such that when the stair structure is attached to the bed, it can be pivotally moved about the pivot pin, which extends along a substantially vertical axis, between a stored position below the bed and a deployed position which extends outwardly from an edge of the bed.
Breaking the components of a device down and assembling them into kit form is not patentably distinguishable from the assembled device.
Consider Claim 9, Hall discloses a method of using a stair structure which is pivotally attached to a bed of a vehicle or trailer, said method comprising the steps of: a) unlatching (via 42) the stair structure from the vehicle or trailer bed by moving a latch member (42); b) pivotally moving (around 34) the stair structure out from below the vehicle or trailer bed, and placing the stair structure into a deployed position thereof; c) optionally, climbing up stairs of the stair structure and on to the vehicle or trailer bed; d) optionally, descending the stairs, e) pivotally moving the stair structure into the storage position, and f) moving the latch member to temporarily lock the stair structure (at 72) in the storage position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618